DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,039,282. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed towards the same subject matter using different wording.
	For example, claim 9 of the instant application recites the computing entity having a processor and non-transitory computer-readable medium hosts said user interface directly under the charting step whereas claim 1 of U.S. Patent No. 11,039,282 recites the non-transitory computer-readable medium coupled to said processor above both the selecting said fuzzy geolocation step and charting step.  It would have been obvious for one of ordinary skill in the art before the effective filing date to rearrange the location of the processor, non-transitory computer readable medium and claim as a new invention.
2.	Claims 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,039,282 in view of Andreasson (2010/0002012) and Peterson (8,762,555). 
	Regarding claim 10.  Claim 1 of  U.S. Patent No. 11,039,282 does not teach wherein a zone of reference is created using said current geolocation and a fuzzy parameter, wherein a plurality of 
Andreasson teaches creating a map tile (e.g., zone of reference) using GPS data (0054-0055) and allows the user to provide input to identify an approximate geographic location (e.g., choosing a fuzzy geolocation within the map tile) of the UE (0054-0055) and the user may adjust the level of obfuscation (e.g., fuzzy) by modifying the zoom level of the map tile (0056).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11,039,282 to use map tile (e.g., zone reference) as taught by Andreasson thereby enabling the user to select his/her location, as well as, adjusting the obfuscation level (e.g., fuzziness) of the location before sharing the obfuscated location. 
	U.S. Patent No. 11,039,282 in view of Andreasson do not teach wherein said boundaries are defined by said fuzzy parameter and said physical environmental feature.
Peterson teaches Geographic Information Systems (GIS), for example, mapping clients, such as Google Maps render maps, satellite imagery and other geospatial data over a 2D surface.  Similarly, earth-browsing clients, such as Google Earth render satellite imagery, terrain, vectors and other geospatial data over 3D.  Thus, a user of Google Maps or Google Earth may navigate across the 2D surface or 3D geometry while data and images corresponding to geographical locations are presented to the user (col. 1 lines 10-22, col. 5 lines 20-35).  Peterson teaches creating a zone reference (figure 2 item 202 – reference geospatial asset) wherein the zone reference has boundaries defined by a physical environmental feature (col. 1 lines 10-22 – satellite imagery, terrain, vectors and other geospatial data, col. 3 lines 41-42 – geographic region (e.g., specific city within the country), col. 4 lines – all of the imagery, terrain and vector data or only a subset of the geospatial data, col. 5 lines 16-35 – master geospatial asset (e.g.,  a master globe or a master map).  Alternatively, the reference geospatial asset may correspond to a portable geospatial asset that has been cut from or otherwise created based upon a master geospatial asset) and selecting said fuzzy geolocation from a plurality of geolocations within said zone of reference (Figure 2, item 206 – ROI selection button to allow a user to select one or more Regions of Interest (ROIs) (e.g., fuzzy geolocations) within the reference geospatial asset (e.g., zone reference), col. 4 lines 56-62 – GSI client allowing the user to select one or more ROIs for the reference geospatial asset by creating or drawing a shape that defines a boundary for each selected ROI (col. 7 lines 37-41).  For instance, the user may be allowed to draw a polygon within the reference geospatial asset (zone reference) to select a specific ROI (e.g., region 208 in figure 2).  In addition, the user interface 200 may include an ROI setting button 210 which allows the user to adjust the settings for each selected ROI such as by varying shape of the polygon (e.g., to a rectangle, circle, etc.) or by adjusting whether the asset filter is inclusionary or exclusionary in relation to the boundary of the selected ROI (col. 7 lines 41-48).  The GIS user interface may include a layer selection tool 212 to allow specific asset layers to be turned on and off.  For instance, assuming the reference geospatial asset (e.g., zone reference) includes multiple asset layers (e.g, Building Names layer, a Building Layout layer and a User-Selected Points-of-Interest layer), the layer selection tool 212 may be used to select which layers will be accessible when the corresponding asset filter is applied to the reference geospatial asset (col. 7 lines 49-56, col. 10 lines 44-60).  The GIS user interface may also include input boxes 214 for setting the resolution level(s) at which all or a portion of the reference geospatial asset may be rendered once the asset filter is applied (col. 7 line 57 – col. 8 line 10 – user selects the fuzziness of the geolocation data within and outside the ROIs).  It should be appreciated that, although the present subject matter will generally be described herein as providing higher resolution levels for selected ROIs, a user may instead select ROIs for which he/she desires to prevent access at higher resolutions.  For instance, a user may set the ROI resolution for a specific ROI below the default resolution to prevent other users from viewing the ROI in any detail (col. 8 lines 11-17).  The user selects fuzzy geolocation(s) (e.g., ROIs) within the reference geospatial asset (e.g., zone reference) and fuzzy geolocation(s) are provided to the user to verify the blurriness and if the user is not satisfied with the blurriness of the geolocation(s) then the user may re-define the ROI and its settings (col. 11 lines 50-67).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11,039,282 in view of Andreasson to use a GIS client interface as taught by Peterson which allows the user to select one or more fuzzy geolocations (e.g., ROIs) within the reference geospatial asset (e.g, zone reference) and displaying the selected ROIs to the user so the user can verify the blurriness of boundaries and terrain data, building data, and/or city level data (e.g., environmental data) before allowing others access and view the ROIs.  In other words, the user can select certain groups of user to view high-resolution data (col. 1 lines 24-36).
Regarding claim 11.  U.S. Patent No. 11,039,282 in view of Andreasson do not teach limiting said zone of reference using said fuzzy parameter. 
Peterson teaches Geographic Information Systems (GIS), for example, mapping clients, such as Google Maps render maps, satellite imagery and other geospatial data over a 2D surface.  Similarly, earth-browsing clients, such as Google Earth render satellite imagery, terrain, vectors and other geospatial data over 3D.  Thus, a user of Google Maps or Google Earth may navigate across the 2D surface or 3D geometry while data and images corresponding to geographical locations are presented to the user (col. 1 lines 10-22, col. 5 lines 20-35).  Peterson teaches creating a zone reference (figure 2 item 202 – reference geospatial asset) wherein the zone reference has boundaries defined by a physical environmental feature (col. 1 lines 10-22 – satellite imagery, terrain, vectors and other geospatial data, col. 3 lines 41-42 – geographic region (e.g., specific city within the country), col. 4 lines – all of the imagery, terrain and vector data or only a subset of the geospatial data, col. 5 lines 16-35 – master geospatial asset (e.g.,  a master globe or a master map).  Alternatively, the reference geospatial asset may correspond to a portable geospatial asset that has been cut from or otherwise created based upon a master geospatial asset) and selecting said fuzzy geolocation from a plurality of geolocations within said zone of reference (Figure 2, item 206 – ROI selection button to allow a user to select one or more Regions of Interest (ROIs) (e.g., fuzzy geolocations) within the reference geospatial asset (e.g., zone reference), col. 4 lines 56-62 – GSI client allowing the user to select one or more ROIs for the reference geospatial asset by creating or drawing a shape that defines a boundary for each selected ROI (col. 7 lines 37-41).  For instance, the user may be allowed to draw a polygon within the reference geospatial asset (zone reference) to select a specific ROI (e.g., region 208 in figure 2).  In addition, the user interface 200 may include an ROI setting button 210 which allows the user to adjust the settings for each selected ROI such as by varying shape of the polygon (e.g., to a rectangle, circle, etc.) or by adjusting whether the asset filter is inclusionary or exclusionary in relation to the boundary of the selected ROI (col. 7 lines 41-48).  The GIS user interface may include a layer selection tool 212 to allow specific asset layers to be turned on and off.  For instance, assuming the reference geospatial asset (e.g., zone reference) includes multiple asset layers (e.g, Building Names layer, a Building Layout layer and a User-Selected Points-of-Interest layer), the layer selection tool 212 may be used to select which layers will be accessible when the corresponding asset filter is applied to the reference geospatial asset (col. 7 lines 49-56, col. 10 lines 44-60).  The GIS user interface may also include input boxes 214 for setting the resolution level(s) at which all or a portion of the reference geospatial asset may be rendered once the asset filter is applied (col. 7 line 57 – col. 8 line 10 – user selects the fuzziness of the geolocation data within and outside the ROIs).  It should be appreciated that, although the present subject matter will generally be described herein as providing higher resolution levels for selected ROIs, a user may instead select ROIs for which he/she desires to prevent access at higher resolutions.  For instance, a user may set the ROI resolution for a specific ROI below the default resolution to prevent other users from viewing the ROI in any detail (col. 8 lines 11-17).  The user selects fuzzy geolocation(s) (e.g., ROIs) within the reference geospatial asset (e.g., zone reference) and fuzzy geolocation(s) are provided to the user to verify the blurriness and if the user is not satisfied with the blurriness of the geolocation(s) then the user may re-define the ROI and its settings (col. 11 lines 50-67).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11,039,282 in view of Andreasson to use a GIS client interface as taught by Peterson which allows the user to select one or more fuzzy geolocations (e.g., ROIs) within the reference geospatial asset (e.g, zone reference which may be limited to city, terrain, building and/or building layout, etc.) and displaying the selected ROIs to the user so the user can verify the blurriness of boundaries and terrain data, building data, and/or city level data (e.g., environmental data) before allowing others access and view the ROIs and if the user is not satisfied with the blurriness, the user may re-define the ROIs and settings.  
Regarding claim 12.  U.S. Patent No. 11,039,282 in view of Andreasson do not teach wherein said zone of reference is presented to a user via said GIS of said user interface, wherein said plurality of 
Peterson teaches Geographic Information Systems (GIS), for example, mapping clients, such as Google Maps render maps, satellite imagery and other geospatial data over a 2D surface.  Similarly, earth-browsing clients, such as Google Earth render satellite imagery, terrain, vectors and other geospatial data over 3D.  Thus, a user of Google Maps or Google Earth may navigate across the 2D surface or 3D geometry while data and images corresponding to geographical locations are presented to the user (col. 1 lines 10-22, col. 5 lines 20-35).  Peterson teaches creating a zone reference (figure 2 item 202 – reference geospatial asset) wherein the zone reference has boundaries defined by a physical environmental feature (col. 1 lines 10-22 – satellite imagery, terrain, vectors and other geospatial data, col. 3 lines 41-42 – geographic region (e.g., specific city within the country), col. 4 lines – all of the imagery, terrain and vector data or only a subset of the geospatial data, col. 5 lines 16-35 – master geospatial asset (e.g.,  a master globe or a master map).  Alternatively, the reference geospatial asset may correspond to a portable geospatial asset that has been cut from or otherwise created based upon a master geospatial asset) and selecting said fuzzy geolocation from a plurality of geolocations within said zone of reference (Figure 2, item 206 – ROI selection button to allow a user to select one or more Regions of Interest (ROIs) (e.g., fuzzy geolocations) within the reference geospatial asset (e.g., zone reference), col. 4 lines 56-62 – GSI client allowing the user to select one or more ROIs for the reference geospatial asset by creating or drawing a shape that defines a boundary for each selected ROI (col. 7 lines 37-41).  For instance, the user may be allowed to draw a polygon within the reference geospatial asset (zone reference) to select a specific ROI (e.g., region 208 in figure 2).  In addition, the user interface 200 may include an ROI setting button 210 which allows the user to adjust the settings for each selected ROI such as by varying shape of the polygon (e.g., to a rectangle, circle, etc.) or by adjusting whether the asset filter is inclusionary or exclusionary in relation to the boundary of the selected ROI (col. 7 lines 41-48).  The GIS user interface may include a layer selection tool 212 to allow specific asset layers to be turned on and off.  For instance, assuming the reference geospatial asset (e.g., zone reference) includes multiple asset layers (e.g. Building Names layer, a Building Layout layer and a User-Selected Points-of-Interest layer), the layer selection tool 212 may be used to select which layers will be accessible when the corresponding asset filter is applied to the reference geospatial asset (col. 7 lines 49-56, col. 10 lines 44-60).  The GIS user interface may also include input boxes 214 for setting the resolution level(s) at which all or a portion of the reference geospatial asset may be rendered once the asset filter is applied (col. 7 line 57 – col. 8 line 10 – user selects the fuzziness of the geolocation data within and outside the ROIs).  It should be appreciated that, although the present subject matter will generally be described herein as providing higher resolution levels for selected ROIs, a user may instead select ROIs for which he/she desires to prevent access at higher resolutions.  For instance, a user may set the ROI resolution for a specific ROI below the default resolution to prevent other users from viewing the ROI in any detail (col. 8 lines 11-17).  The user selects fuzzy geolocation(s) (e.g., ROIs) within the reference geospatial asset (e.g., zone reference) and fuzzy geolocation(s) are provided to the user to verify the blurriness and if the user is not satisfied with the blurriness of the geolocation(s) then the user may re-define the ROI and its settings (col. 11 lines 50-67).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of U.S. Patent No. 11,039,282  in view of Andreasson to use a GIS client interface as taught by Peterson which allows the user to select one or more fuzzy geolocations (e.g., ROIs) within the reference geospatial asset (e.g, zone reference) and displaying the selected ROIs to the user so the user can verify the blurriness of boundaries and terrain data, building data, and/or city level data (e.g., environmental data) before allowing others access and view the ROIs.  In other words, the user can select certain groups of user to view high-resolution data (col. 1 lines 24-36).
Regarding claim 13.  U.S. Patent No. 11,039,282 does not teach displaying said fuzzy parameter within said user interface of said computing entity.
Andreasson teaches creating a map tile (e.g., zone of reference) using GPS data (0054-0055) and allows the user to provide input to identify an approximate geographic location (e.g., choosing a fuzzy geolocation within the map tile) of the UE (0054-0055) and the user may adjust the level of obfuscation (e.g., fuzzy) by modifying the zoom level of the map tile (0056).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11,039,282 to use map tile (e.g., zone reference) as taught by Andreasson thereby enabling the user to select his/her location, as well as, adjusting the obfuscation level (e.g., fuzziness) of the location before sharing the obfuscated location. 
Regarding claim 14.   Claim 14 of the instant application is covered by claim 2 of U.S. Patent No. 11,039,282.
Regarding claim 15.  Claim 15 of the instant application is covered by claim 4 of U.S. Patent No. 11,039,282.
Response to Arguments
3.	Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. 
	a)  Applicant argues claims 9-15 are allowed since Applicant filed a terminal disclaimer.
	The Examiner notes that Applicant has forgot to file the terminal disclaimer.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2011/0227699) Seth et al teaches using a GIS interface wherein the user can specify the fuzziness of his/her location defined by a zone reference having a physical environmental feature (figure 2 wherein user can set fuzzy parameter relating to his/her Office, Conference Room, Home and/or Headquarters, abstract, paragraphs 0040-0041, 0052, 0054, figure 4, 0065) within said zone reference.
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646